BARFIELD, Judge.
The question presented to the court is the effectiveness of an after-acquired property clause in a mortgage in bringing within the foreclosed property certain adjoining property owned by the mortgagor but not described in the mortgage.
In this case, appellant, a judgment creditor, had actual notice of the documents containing the after-acquired property clause as he was party to the foreclosure proceeding. Because appellant had actual notice, the order of the trial court in confirming title in appellee is AFFIRMED.
SMITH and JOANOS, JJ., concur.